Per Curiam:

The District Court, specially constituted as required by statute (28 U.S.C. 380), permanently enjoined, as confiscatory, the enforcement of the rate orders which are the subject of this suit. The injunction is unqualified. Appellant, having obtained this relief, is not entitled to prosecute an appeal from the decree in its favor, for the purpose of reviewing the portions of the decree fixing the value of appellant’s property as of the years 1924,1926, and 1928, and the rate of return to be allowed. The matters set forth in these portions of the decree are not to be regarded as res judicata in relation to subsequent legislative action by the Public Service Commission in fixing rates for the future or in any judicial proeeeding relating to such rates. The motion.to dismiss the appeal is granted. Los Angeles Gas & Electric Corp. v. Railroad Comm’n, 289 U.S. 287, 304, 305; State Corporation Comm’n v. Wichita Gas Co., 290 U.S. 561; Lewis v. United States, 216 U.S. 611, 612, 613; Anglo-American Provision Co. v. Davis Provision Co., 191 U.S. 376, 377, 378; New Orleans v. Emsheimer, 181 U.S. 153, 154.